Dismissed and Memorandum Opinion filed January 17, 2008







Dismissed
and Memorandum Opinion filed January 17, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00754-CV
____________
 
FAYE D. BELL, Appellant
 
V.
 
PALLISADES COLLECTION, L.L.C.,
ASSIGNEE OF AT&T, Appellee
 

 
On Appeal from the County Court
Fort Bend County, Texas
Trial Court Cause No.
30232
 

 
M E M O R
A N D U M   O P I N I O N
On
September 10, 2007, appellant filed a notice of appeal from a judgment signed
August 13, 2007.  No clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the court that appellant, who is not
represented by counsel, did not make arrangements to pay for the record and she
no longer wants to pursue the appeal. 




On
December 6, 2007, notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  To date, appellant has not provided this court with proof of payment
for the record.
In
addition, our records show that appellant has neither established indigence nor
paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent);Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  After being given
the requisite ten-days= notice that this appeal was subject to
dismissal, appellant has
not paid the filing fee.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
17, 2008.
Panel consists of Chief Jusitce Hedges and Justices
Anderson and Boyce.